Matter of Hobbs v New York City Hous. Auth. (2015 NY Slip Op 04406)





Matter of Hobbs v New York City Hous. Auth.


2015 NY Slip Op 04406


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Mazzarelli, J.P., Acosta, Renwick, Manzanet-Daniels, Feinman, JJ.


15201 401954/13

[*1] In re Loretta Hobbs, Petitioner,
vNew York City Housing Authority, et al., Respondents.


MFY Legal Services, Inc., New York (Sandra Gresl of counsel), for petitioner.
David I. Farber, New York (Laura R. Bellrose of counsel), for respondents.

Determination by respondents, dated August 7, 2013, terminating petitioner's tenancy on the grounds of undesirability and violation of provisions of the lease and rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered April 25, 2014) dismissed, without costs.
The agency's determination that, among other things, petitioner caused a fire in her apartment by lighting a candle in a closet containing clothing, is supported by substantial evidence (see Matter of Forman v New York City Hous. Auth., 66 NY2d 899 [1985], revg on dissent below, 110 AD2d 516, 516-20 [1st Dept 1985] 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-182 [1978]). The record also shows that petitioner had a prior fire in her apartment and that she kept 2 unregistered pitbull terrier dogs in her apartment. Respondents' refusal to accommodate petitioner by continuing her tenancy subject to the agency's continued monitoring of her mental health and fire safety compliance did not violate the Americans with Disabilities Act or the Fair Housing Amendments Act of 1988 (see 42 USC § 3604[f][2], [3][B], [9]; 42 USC § 12132; Matter of Canales v Hernandez, 13 AD3d 263, 264 [1st Dept 2004]).
Under the circumstances, the penalty of termination is not shockingly disproportionate to the offense (see Matter of Pell v Board of Educ., 34 NY2d 222, 233 [1974]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK